United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roseville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0565
Issued: August 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 27, 2019 appellant filed a timely appeal from an October 11, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated January 16, 2015 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case, as set forth in the
prior decision, are incorporated herein by reference. The relevant facts are as follows.
On July 9, 2014 appellant, then a 46-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a lower back injury on June 28, 2014 when bending and
lifting while in the performance of duty. OWCP accepted the claim for lumbar sprain.
Appellant subsequently filed claims for wage-loss compensation (Form CA-7) for the
period August 9, 2014 and continuing.
On September 2, 2014 the employing establishment offered appellant a position as a
modified APC Host/Express Mail Deliverer effective that day. The physical requirements
included lifting and carrying up to 10 pounds, pushing and pulling for one hour per day, and no
bending/stooping. Appellant refused the job offer because he felt that he must be provided tasks
that were exclusive to a rural carrier craft position and he refused the offered modified-duty job.
The position remained available to him.
By decision dated January 16, 2015, OWCP denied appellant’s claim for disability
compensation for the period August 9, 2014 and continuing, finding that the medical evidence did
not establish that he was disabled due to the accepted employment-related conditions.
Appellant submitted intermittent progress notes by Dr. Michael W. Cohen, a Boardcertified occupational medicine specialist, dated January 6 through July 27, 2015. In these
progress notes Dr. Cohen diagnosed lumbar strain with worsening symptoms, lumbar disc
degeneration, and lumbar radiculopathy, resolved.
Appellant also submitted reports from Dr. D. Michael Hembd, a Board-certified
physiatrist, covering intermittent medical treatment from October 22, 2015 through
January 11, 2016. Dr. Hembd diagnosed sprain of the ligaments of the lumbar spine and back
pain. He noted that appellant “will continue with light[-]duty restrictions” and added that he would
release appellant to full-duty work once he completed physical therapy. Following appellant’s
physical therapy sessions, on January 11, 2016, Dr. Hembd’s physician assistant, Sarah L.
Zichella, determined that appellant had reached maximum medical improvement and released him
to full-duty work.
On May 5, 2016 appellant requested reconsideration.
By decision dated November 7, 2016, OWCP denied appellant’s request for
reconsideration because it was untimely filed and failed to demonstrate clear evidence of error. It
found that the evidence and arguments submitted on reconsideration did not raise a substantial
question as to the correctness of OWCP’s January 16, 2015 decision.

2

Docket No. 17-0476 (issued June 22, 2018).

2

Appellant appealed to the Board. By decision dated June 22, 2018, the Board set aside
OWCP’s November 7, 2016 nonmerit decision and remanded the case as it did not provide
findings of fact and a statement of reasons regarding the reasons that the reports of Drs. Cohen and
Hembd were insufficient to demonstrate clear evidence of error that OWCP’s last merit decision
was incorrect. On remand, the Board directed OWCP to issue an appropriate decision containing
findings of fact and a clear statement of reasons addressing appellant’s untimely request for
reconsideration.3
Upon return of the case record to OWCP, appellant submitted reports dated November 29
and December 7, 2016 from Dr. Randall Armstrong, a Board-certified family practitioner, who
diagnosed other intervertebral disc degeneration, lumbar region. Dr. Armstrong also opined that
appellant’s belief that he was not capable of lifting more than 15 pounds appeared to be selfgenerated as there were no findings on physical examination, x-ray, or magnetic resonance
imaging (MRI) scans, to support that restriction. He advised that appellant was capable of
returning to regular duty.
By decision dated October 11, 2018, OWCP denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.6 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).7
Section 10.607(b) provides that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise, and explicit and
3

Id.

4

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

6

20 C.F.R. § 10.607(a).

7

See Jesus D. Sanchez, supra note 4; F.R., Docket No. 09-0575 (issued January 4, 2010).

8

20 C.F.R. § 10.607(b).

9

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

3

must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.11 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.13
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.14
The Board makes an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP such that OWCP abused its discretion in denying merit
review in the face of such evidence.15
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations and procedures establish a one-year time limit for requesting
reconsideration, which begins on the date of the original OWCP decision.16 The Board has held
that, for OWCP decisions issued on or after August 29, 2011, the date of the application for
reconsideration is the “received date” as recorded in the integrated Employees’ Compensation
System (iFECS).17 The most recent merit decision was OWCP’s January 16, 2015 decision
denying appellant’s claims for disability compensation. Appellant had one year from the date of
this decision to make a timely request for reconsideration. Since his request was not received by
OWCP until May 5, 2016, it was filed outside the one-year time period.18 As appellant’s May 5,
10

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-0956 (issued April 15, 2010).

11

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

See Leona N. Travis, 43 ECAB 227, 241 (1991).

13

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

15

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

16

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
supra note 14.
18

OWCP’s procedures were changed effective August 29, 2011. Section 10.607 of the new regulations provides
that the date of the reconsideration request for timeliness purposes was changed from the date the request was mailed
to the date the request was received by OWCP. See 20 C.F.R. § 10.607 (2011); see also C.B., Docket No. 13-1732
(issued January 28, 2014) (where the Board held that for OWCP decisions issued on or after August 29, 2011, the date
of the application for reconsideration is the “received date” as recorded in iFECS).

4

2016 request for reconsideration was received more than one year after the January 16, 2015 merit
decision, it was untimely filed. Consequently, he must demonstrate clear evidence of error by
OWCP in the denial of his claim.19
In its January 16, 2015 merit decision, OWCP denied appellant’s disability compensation
claims because the medical evidence failed to establish that he was totally disabled for work and/or
unable to perform the duties of the modified APC Host/Express Mail Deliverer position due to his
accepted employment-related condition.
In support of his untimely request for reconsideration, appellant submitted progress notes
from Dr. Cohen covering his intermittent treatment of appellant for lumbar strain with worsening
symptoms, lumbar disc degeneration, and lumbar radiculopathy, resolved, during the period
January 6 through July 27, 2015. Appellant also submitted reports from Dr. Hembd who treated
appellant intermittently from October 22, 2015 through January 11, 2016 for sprain of the
ligaments of the lumbar spine and back pain, noting work restrictions. Neither physician addressed
whether his treatment and/or the work restrictions were causally related to the June 28, 2014
employment injury. The Board finds that the reports of Drs. Cohen and Hembd do not demonstrate
clear evidence of error on the part of OWCP in denying appellant’s disability claims on
January 16, 2015. Additionally, Drs. Cohen and Hembd do not raise a substantial question as to
the correctness of OWCP’s January 16, 2015 merit decision. As such, they are insufficient to
warrant further merit review.
Upon return of the case record to OWCP, appellant submitted reports dated November 29
and December 7, 2016 from Dr. Armstrong who diagnosed other intervertebral disc degeneration,
lumbar region and opined that appellant’s belief that he was not capable of lifting more than 15
pounds appeared to be self-generated as there were no findings on physical examination, x-ray, or
MRI scans, to support that restriction and released him to regular duty. The Board finds that this
evidence also does not demonstrate clear evidence of error because it does not show that OWCP
committed an error in denying appellant’s disability compensation claims, nor raise a substantial
question as to the correctness of OWCP’s decision.
The report of Ms. Zichella does not demonstrate clear error in the January 16, 2015 merit
decision because the reports of nonphysicians, including physician assistants do not constitute
probative medical evidence under FECA.20
To demonstrate clear evidence of error, it is insufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.21 The evidence submitted does not manifests on its face
that OWCP committed an error in denying appellant’s claims for disability compensation.
Appellant has not otherwise submitted evidence of sufficient probative value to raise a substantial

19

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

20

D.F., Docket No. 17-0745 (issued March 14, 2018); R.S., Docket No. 16-1303 (issued December 2, 2016); L.L.,
Docket No. 13-0829 (issued August 20, 2013).
21

Supra note 17 at Chapter 2.1602.5.a (February 2016); see Dean D. Beets, supra note 9.

5

question as to the correctness of OWCP’s last merit decision. Thus, the Board finds that the
evidence is insufficient to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 11, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

